NOTICE OF ALLOWANCE
Status of Claims
Claims 1, 12, 14, 15, and 19 are currently amended as of 02/03/2022.
Claims 7, 18, and 20 have been canceled.
Claims 1-6, 8-17, 19, and 21-22 are currently pending and allowable as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2021 is being considered by the examiner.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.

One piece of pertinent prior art is Smintina et al. (US 2012/0158748) disclosing user entering various real estate information to see how it effects list price valuations under various hypotheticals. See at least paragraph [0019], [0021], [0036]-[0037], [0049]-[0052]. Another piece of pertinent prior art is Goodrich et al. (US 2007/0043770) disclosing anonymous pieces of information presented to buyers based on seller provided information/preferences. See at least paragraph [0008], [0015], [0017], [0023], [0026], [0028]-[0029]. Another piece of pertinent prior art is “Accuracy of Zillow’s Home Value Estimates” (Charles Corcoran, Fei Liu, Accuracy of Zillow's Home Value Estimates, 2014, Real Estate Issues, Volume 39, Number 1, pp. 45-49.) disclosing seller/home owner entering in additional pieces of home information in order to affect a more accurate estimate of the property. See pages 45-47. For at least these reasons, the claims of the instance application have incorporated allowable subject matter that was not fairly taught by prior art, either individually or in combination and therefore is deemed allowable.
With respect to 35 USC 101, the Examiner hereby asserts that the claims recite additional elements which individually and in combination integrate any judicial exception into a practical application and result in “significantly more” than any abstract idea which may be recited within the claims. The Examiner hereby asserts that the claims at issue apply the abstract idea with additional elements (including information processing system, supplier terminal, input circuitry, supplier-side display screen, server, electronic communication network, memory, processing units, displays for each buyer-side user), do not merely “apply” any judicial exception to a computer, and add meaningful limits that amount to more than generally linking the use of the abstract idea to a particular technological environment. Moreover, the claims are necessarily rooted in computer technology to address problem specifically arising in the realm of electronic transactions and transforming presented information selectively based on anonymity level of seller and trust level of buyers.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The references cited in the form PTO-892 were not applied under relevant section Reasons for Allowance in the above Notice of Allowance, however, they are considered relevant to both claimed and unclaimed features of the instant invention. Applicant is herein advised to review the cited prior art references prior to responding to the instant Notice of Allowance in order to expedite prosecution of the instant application. For example:
•	Lee (US 2008/0154740) disclosing electronic real estate transactions.
•	Letzeiser (US 2015/00522080) disclosing way of comparing real estate information/scenarios.
•	Florance et al. (US 2013/0332877) disclosing user interfaces for managing real estate data.
•	Hartnett et al. (US 2013/0332374) disclosing various identifiers for buyers and sellers in real estate for security.
•	Wohlstadter et al. (US 2012/0265633) disclosing supplier side management of property.
•	Herz et al. (US 2009/0254971) disclosing access to various information back and forth between parties.
•	Dennison et al. (US 2008/0154774) disclosing access to restricted, private real estate data.
•	McCue et al. (US 2004/0015434) disclosing private and public real estate databases.
•	Case (US 2009/0012874) disclosing privacy between buyers and sellers.
•	Grundfest (US 2004/0030603) disclosing access control to data online.
•	Frost (US 2005/0273346) disclosing map-based search of home properties.
•	Gross (US 2016/0048934) disclosing a property scoring system based on various property features.
•	DuPont (US 2011/0196762) disclosing user interface for viewing property and entering estimates.
•	Shariff et al. (US 2019/0272551) disclosing various marketing activities and conversion rates.
•	Malaviya et al. (US 2012/0330714) disclosing valuation models and scoring.
•	Lavine (US 2014/0258285) disclosing filtered search for properties.
•	Walker et al. (US 2007/0143173) disclosing anonymous communication about home information using pseudonyms and various authorizations.
•	Spath (US 2019/0005516) disclosing anticipated sales data for a property.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625